Citation Nr: 1114380	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and generalized anxiety disorder.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1955 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

By way of background, the Veteran has claimed that he currently has depression and migraine headaches that are both related to his period of active service.  He reported, in pertinent part, that while on serving on the U.S.S. Douglas that he began to experience migraine headaches.  He stated that his condition continued to deteriorate and that he began to experience chills, fever, and a loss of appetite.  He added that he was eventually taken to a naval hospital, where he remained for months.  According to the Veteran, he was later diagnosed with a parasitic illness.  He reported that he became depressed during this time and that when he eventually returned to his ship, he was not the same physically and emotionally as he had been before.  The Veteran essentially reports that he continued to experience headaches and depression following his separation from active service, and that he currently experiences these disorders.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as psychoses, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board notes that the Veteran has claimed service connection for depression under 38 C.F.R. § 3.310.  However, he has not specifically identified the disorder he believes caused or aggravated his claimed psychiatric disorder. 

The Veteran's service treatment records were reviewed and show that he underwent in-patient treatment during service.  A January 1956 service treatment record shows that he reported fever, chills, cough, anorexia, and weight loss occurring for approximately ten days.  He was transferred to a naval hospital in February 1956, where he was initially diagnosed with bronchopneumonia, origin unknown.  On a February 1956 assessment, he appeared to present with some level of cognitive impairment, as the examiner noted that his mental functioning seemed "somewhat" impaired.  His diagnosis was later amended in March 1956 to ascariasis.  He was discharged from in-patient treatment in July 1957.  Although the claims file includes an August 1957 separation report of medical examination, the report shows that the Veteran did not undergo any psychiatric or neurologic assessments prior to his separation from active service.

VA and private medical treatment records show that the Veteran has been diagnosed with depression and migraine headaches.  An October 2005 VA treatment record shows that the Veteran reported experiencing headaches and depression ever since active service; he was diagnosed with headaches following a clinical examination and was referred for a mental health evaluation.  The VA treatment records show that the Veteran was diagnosed with major depressive disorder in April 2006, at which time the Veteran reported he had headaches and difficulty concentrating since his discharge from service.  He reported his inservice  history as described above during a March 2008 VA mental health consultation, at which time he continued to report experiencing depression since service; he was diagnosed with major depressive disorder, due in part to his medical conditions.  An August 2008 VA psychosocial assessment record shows that the Veteran reported experiencing physical and mental impairments ever since he was suffered from a parasitic illness during active service; he also reported experiencing sexual trauma while on active duty, which he stated that he reported to his commanding officer.  Following an assessment, the diagnosis was major depressive disorder/generalized anxiety disorder; the psychosocial and environmental problems associated with these diagnoses included insomnia, death of his spouse, fondling on ship, parasite attack, and early discharge from service.

In support of his claims, the Veteran submitted lay statements from J.W.E., and J.P. who purport to have served with him during his service aboard the U.S.S. Douglas.  In his September 2007 and January 2009 statements, J.W.E. essentially reported that he served with the Veteran aboard the ship when the Veteran began to experience headaches and fevers; the crew was later informed that the Veteran was diagnosed with a parasite.  He stated that when the Veteran returned to the ship following a period of hospital treatment, he was withdrawn and less friendly, which was a departure from his previous behavior.  J.P. reiterated this description in his September 2008 and February 2009 statements, as he stated that the Veteran suffered from fevers prior to his in-service hospitalization.  According to J.P., the Veteran "was not the same as before" when he returned to the ship following this treatment.   

Based on the foregoing, the Board finds that additional development is needed prior to the adjudication of the Veteran's claims.  While the Veteran's service treatment records are negative for complaints or a diagnosis of headaches or depression, they do show that the Veteran was treated for ascariasis and exhibited possible mental impairment during his active service, an incident which the Veteran has attributed to the claimed disorders.  Both the Veteran and his fellow service members J.W.E. and J.P. have asserted that the Veteran's claimed headaches and psychiatric disorders began at the time of his parasitic illness.  Here, the Board notes that lay statements, such as those by the Veteran and his fellow service members, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the statements regarding the onset and continuity of his headaches and psychiatric symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorders.

To date, the Veteran has not been afforded VA examinations to assess the etiology of the claimed headaches and depression disorders.  Given the service treatment records showing treatment for a parasitic illness and possible mental impairment, the competent lay statements of the Veteran and his fellow service members  regarding the onset and continuity of his headaches and psychiatric symptomatology, and the VA medical treatment records suggesting a possible relationship between the Veteran's psychiatric diagnoses and his service, the Board finds it necessary to provide the Veteran with appropriate VA examinations in an attempt to determine whether any current headaches or psychiatric disorders are related to his active service or to a service-connected disability.  Therefore, a remand is needed for VA examinations and medical opinions.  See McLendon, 20 Vet. App. at 79.

Additionally, the Board notes that the Veteran's VA treatment record suggest that his psychiatric disorder maybe related, in part, to an in-service sexual trauma.  Here, the Board notes that VA regulations provide specific notice requirements for claims for posttraumatic stress disorder (PTSD) based on alleged personal assault.  See 38 C.F.R. § 3.304(f).  The evidence does not show nor has the Veteran claimed that he currently has PTSD.  However, should the additional development instructed by this Remand reveal a diagnosis of PTSD, the RO should provide the Veteran with proper notice as to a claim for PTSD based on sexual assault in accordance with 38 C.F.R. § 3.304(f).  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall notify Veteran that he may submit alternative forms of evidence (evidence other than service records) to corroborate the account of the alleged in-service sexual trauma.  A "special PTSD personal-assault" letter and questionnaire should be sent to the Veteran to assist him in identifying potential alternative sources of evidence to establish an in-service stressor, as set forth in M21-1, part III, 5.14(c).  He should be informed that these alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.

The Veteran should also be notified that alternatively, evidence of behavioral changes following the alleged in-service assault may constitute credible supporting evidence of the stressor under 38 C.F.R. § 3.304 (f) (3). The Veteran must then be provided additional time to submit such evidence after receipt of the personal assault letter and, where appropriate, by obtaining evidence on the Veteran's behalf.

2.  Following the above, the RO/AMC must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor(s) in service, and if so, what was the nature of the specific stressor(s).  In rendering this determination, the attention of the RO/AMC is directed to the law cited in the discussion above.  If official service records or alternative records discussed in M21-1, Part III, Sec. 5.14c corroborate the Veteran's allegations of stressors occurring, the RO/AMC should specify that information.

The RO/AMC should also indicate whether any behavioral changes that occurred at, or close in time, to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors and if so should decide whether this evidence needs the interpretation by a clinician.  See M21- 1, Part III, 5.14c (9).

If the RO/AMC determines that the record establishes the existence of a stressor or stressors, it must specify which stressor(s) in service it has determined are established by the record.  In reaching this determination, the RO/AMC should address any credibility questions raised by the record.

3.  The RO/AMC shall schedule the Veteran for an 
appropriate VA examination to assess the nature and etiology of any psychological disorder(s).  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail. 

The examiner is asked to identify all psychological disorders found to be present.  For any and all current diagnoses made, the examiner must provide an opinion as to the following:

(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any of the diagnosed psychiatric disorder is related to the Veteran's military service, to include any documented medical treatment during the Veteran's active duty service or any competent reports of in-service sexual trauma.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder is related to a service-connected disability.

(c) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed psychiatric disorder is related to the Veteran's migraine headaches disorder.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In so doing, the examiner must consider and discuss any additional opinions and diagnoses of record or any contradictory evidence regarding the above.  The examiner must also consider and acknowledge the Veteran's reports of a continuity of psychiatric symptomatology in rendering the requested opinions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

4.  The RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of the claimed headaches disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner is asked to identify all headache disorders found to be present.  For any and all current headache diagnoses made, including but not limited to migraine headaches, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any of diagnosed headaches disorder is etiologically related to any documented in-service treatment for parasitic infections, or is otherwise related to the Veteran's period of active service.  The examiner should consider any reports of continuity of headache symptomatology since service and acknowledge such statements made by the Veteran in offering the opinion.   

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.  

5.  After undertaking the above tasks and any additional development deemed appropriate, the RO/AMC shall readjudicate the claims of service connection.  If the determinations remain adverse to the Veteran, he and his representative shall be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


